              Case 1:19-cv-04699-LTS-DCF Document 28 Filed 01/28/21 Page 1 of 1

UNITED STATES DISTRICT COURT                                                          I   '

SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
!TOFFEE R. GAYLE,

                                   Plaintiff,
                 -against-                                           19   CIVIL 4699 (L TS)(DCF)

                                                                           JUDGMENT
HEARST COMMUNICATIONS, INC.,

                                   Defendant.
-----------------------------------------------------------X



         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion and Order dated January 28, 2021, the Defendant's motion to dismiss the

Plaintiffs complaint is granted. Although leave to amend a complaint should be freely given "when justice so

requires," Fed. R. Civ. P. 15(a)(2), "it is within the sound discretion of the district court to grant or deny leave to

amend." McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2000). Here, leave to amend the

complaint is unwarranted because Plaintiff has neither requested permission to amend his complaint nor given

any indication that he is ready and able to plead facts that would cure the substantive defects identified in the

instant motion to dismiss, such that leave to amend would not be futile. For these reasons, Plaintiffs complaint is

dismissed with prejudice. The Court cetiifies pursuant to 28 U .S.C. § 1915(a)(3) that any appeal from the order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 44445 (1962); accordingly, this case is closed.

Dated: New York, New York

          January 28, 2021


                                                                      RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:

                                                                            DeputyClerk
